Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-20 are pending. Applicant’s amendment filed on 4/22/2022 is acknowledged.

2.  Applicants have overcome the prior rejections under 35 USC 112 given the amendments to the claims which remove the term “such as” in the various claims.

3.  Applicants have overcome the prior rejections under 35 USC 101 because base claim 17 now recites the methods steps rather than a use alone. (note that this rejection was also a rejection under 35 USC 112 above which has likewise been overcome by applicants). 

4. Applicants have overcome the prior double patenting rejections given applicant’s approved TDs over US Patent No. 10,703,774 and US Patent Application No. 16/095,753.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over McCaw et al. Biotechnol. Prog., 2014, vol. 30, No5, of record), Tamori et al. (US 9,162,161, of record) and Joehnck et al. (US 20145/0155565), and.
McCaw teaches an ideal Protein A resin is stable in commonly used cleaning agents for extended time periods (p. 1125, 2nd ¶). McCaw teaches such alkaline-stable Protein A ligands were known in the art (p. 1125, 3rd ¶) and further teaches a Protein A affinity chromatography which was stable in 0.1 M NaOH for at least 100 h (this is equivalent to over 4 days) with little loss in binding capacity (abstract;. P. 1127 2nd column under “alkaline stability” ). 

Tamori teaches an enhancement of alkali resistance and storage stability is required in affinity chromatography for protein purification, since a strongly alkaline aqueous solution such as one that includes sodium hydroxide (column 1, 3rd ¶). Tamori teaches a filler for affinity chromatography which shows excellent alkaline resistance and storage stability (column 2, ¶2) which includes ligands such as repeating binding domains of Protein A (column 11-12).  
Tamori further teaches purging the interior of the column with a 0.3 normal aqueous solution of sodium hydroxide and then leaving the column to stand for 15 hours at 25C (column 19, section 1.1.4 –Alkali Resistance) as well as storing the column, without any further change, for 3 weeks at 50C (column 20, section 2.1.6). 
Joehnck teaches a hydrophilic cross-linked polymer for use as a support material in chromatography and the immobilization of biologically active substances such as Protein A (abstract) ¶s2, 36, 106). Joehnck teaches that the polymers are distinguished by good stability to hydrolysis, in particular in basic medium (¶91). 
Joehnck teaches storage stability of the polymer in dilute sodium hydroxide solution (¶41) and that storage in dilute sodium hydroxide solution had absolutely no effect on the distribution coefficient (¶181). 
Joehnck further teaches in Fig. 3 no effect on distribution coefficient for over 5 days storage in 0.5 M NaOH, which is considered to meet applicant’s limitation “storing the storage liquid-permeated separation matrix for a storage time of at least 5 days” as well as to be equivalent to “permeating the separation matrix with the storage liquid”. 
Joehnck teaches storage of the polymer in 0.5 M NaOH at a volume ratio NaOH: polymer gel of 4:1 (¶178), which is considered to meet applicants claimed “at least 50% by volume of an aqueous alkali metal hydroxide solution”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included steps of providing a storage liquid that includes at least 50% by volume of an aqueous alkaline metal hydroxide solution such as NaOH, permeating the separation matrix with the storage liquid and stored the matrix for a storage time of at least 5 days with respect to an alkaline stable Protein A resin claimed by the 774 Patent. Those of skill in the art would have had reason to do so because Joehnck and Tamori teaches storing alkali resistant resins was known in the art, and there would be a reasonable expectation of success in doing so given that the ‘774 claims the exact same resin and further given the teachings of Joehnck that Protein A resins were known in the art which could withstand such storage conditions. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

7. Claims 1-16 and 18-20 are allowed.

8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 10, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644